Citation Nr: 1324938	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  07-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board in May 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

In its May 2011 remand, the Board stated that the issue of entitlement to service connection for right ear hearing loss disability was one of whether new and material evidence had been received.  The Board had also stated that the issue was on appeal from a June 2005 rating decision.  Upon review of the claims file, the Board notes that in July 2003, the RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss disability.  The Veteran filed a notice of disagreement (NOD) on July 2, 2004, within one year of the July 2003 rating decision.  Thus, it was a timely notice of disagreement; however, the RO failed to acknowledge it as an NOD, and in June 2005, the RO in Atlanta, Georgia continued the July 2003 denial and found that new and material evidence had not been received.  In March 2006, the RO again continued its denial and found that new and material evidence had not been received.  These rating decisions should have characterized as statements of the case as the Veteran had filed a timely NOD.  Based on the forgoing, the Board finds that the issue is not a claim to reopen a previously denied claim, but is an entitlement to service connection claim on appeal from a July 2003 rating decision. 

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In its May 2011, the Board remanded the issues of entitlement for service connection for a right hip disability and residuals of a back injury.  In a November 2012 rating decision, the Appeals Management Center (AMC) granted service connection for these two issues.  Thus, those issues are no longer for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right ear hearing loss disability due to active service.  

The Veteran's July 1978 report of medical history reflects that he denied hearing loss or ear trouble.  The Veteran's July 1978 separation examination report reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15

Thus, his hearing acuity was normal upon separation.

The earliest clinical evidence of right ear hearing loss is in March 2003, more than 25 years after separation from service.  A March 2003 VA examiner opined that the Veteran's hearing loss onset was after service; thus, it is not causally related to, or aggravated by active service.  

The claims file includes audiology records from 2004, 2006, 2010, 2011, and 2012.  A May 13, 2010 audiology report reflects that the Veteran reported work-related noise exposure three weeks earlier at the firing range.  The report also reflects that test results on May 13, 2010 were significantly worse than a July 2, 2008 audiology test.  July 2, 2008 records are not associated with the claims file and may indicate an etiology for the Veteran's current right ear hearing loss.

In addition, a May 2006 Downtown Audiology clinical record reflects that the Veteran was advised to have ABR (auditory brainstem response) testing performed to rule out retrocochlear involvement.  The record does not reflect if ABR testing was eventually performed, and if so, the results.  

The claims file reflects that the Veteran was employed in law enforcement for more than a decade prior to the earliest clinical evidence of right ear hearing loss.  An April 2008 VA psychology consult record reflects that the Veteran reported that he held various law enforcement jobs since leaving service in 1978, that he also worked as a deputy in Wisconsin from 1990 to approximately 2000, and that he worked with the VA for three years from approximately 2000 to 2003.  The Board finds that if the Veteran was employed in law enforcement, it would be reasonable that he would have been exposed to acoustic trauma, and also that testing was periodically performed.

Based on the foregoing, the Board finds that VA should attempt to obtain, and associate with the claims file, the July 2, 2008 audiology record, ABR (auditory brainstem response) records, if any, and physical examination/audiology records from the Veteran's post-service employment, to include the L.C. Sheriff's Department in Wisconsin from 1990 to approximately 2000, and Milwaukee VA from approximately 2000 to 2003. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received audiology testing and/or treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include a.) law enforcement/security jobs since leaving service in 1978, b.) the Sheriff's Department in Wisconsin from 1990 to approximately 2000, and c.) the VA from approximately 2000 to 2003.  
After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include to include any VA employee health medical records, records from VA facilities in Milwaukee from approximately 2000 to 2003, July 2, 2008 audiology results (as referenced in the May 13, 2010 VA August Uptown record), and ABR testing results, if any (as referenced in the May 2006 Downtown audiology clinical record).

2.  Thereafter, if, and only if, additional pertinent clinical records are received, make arrangements with an appropriate clinician of relevant expertise to provide a supplemental medical opinion in this case.  

The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current right ear hearing loss disability is causally related to active service.

The clinician should consider the entire claims file to include a.) the Veteran's July 1978 report of medical history which reflects that he denied hearing loss or ear trouble, b.) the Veteran's July 1978 separation examination report, c.) the March 2003 VA examination report, d.) the Veteran's in-service occupation specialty, and e.) the Veteran's post service employment in law enforcement.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for right bilateral hearing loss disability, with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case in December 2009.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



